Citation Nr: 0120162	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-18 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUE

Entitlement to an effective date earlier than September 18, 
1997 for an award of a total disability rating based on 
individual unemployability.  



REPRESENTATION

Appellant represented by:	Gerald C. Wells, Attorney 



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 RO decision which 
granted a total rating based on individual unemployability, 
effective December 28, 1998.  The veteran filed a notice of 
disagreement with the effective date assigned by the RO.  In 
a February 2000 decision, the RO determined that the 
appropriate effective date was September 18, 1997.  The 
veteran continued to appeal for an earlier effective date.  

The Board notes that on July 31, 2001 the veteran's motion to 
advance his appeal on the docket was granted pursuant to 38 
U.S.C. § 7107 and 38 C.F.R. § 20.900(c).  In compliance with 
this action the Board has taken prompt action to promulgate a 
decision in this case.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's only service-connected disability is lumbar 
strain with severe stenosis and a herniated disc, currently 
rated at 100 percent disabling on the basis of individual 
unemployability.  

3.  The RO granted a 60 percent evaluation for his low back 
disability in May 1995 based, in part, on the results of a VA 
examination conducted on April 25, 1995, which found severe 
low back disability.  This was effective in September 1994.  
In a February 2000 decision, the RO determined that a total 
rating based on individual unemployability was warranted 
effective September 18, 1997.  

4.  Sufficient evidence is contained in the record to support 
an earlier effective date of April 26, 1995, the date of his 
VA examination, for assignment of a total disability rating.  
There was an informal claim received in private clinical 
records.


CONCLUSION OF LAW

The criteria for an effective date of April 26, 1995, for the 
grant of a total rating for compensation purposes based upon 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 
2096- 2099 (2000) (to be codified as amended at 38 U.S.C. 
§ 5100 et. seq.); 38 C.F.R. §§ 3.1, 3.157, 3.340, 3.341, 
3.400, 4.15, 4.16, 4.19 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is noted that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was passed.  To the extent applicable 
to the earlier effective date issue, there has been 
appropriate notice and there is no basis to conclude that a 
current examination would be pertinent to the instant issue.  
As such, the Board can proceed with consideration of the 
record as to this issue.  

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later. 38 C.F.R. § 3.400 
(2000).  For increases in compensation, the effective date 
will be the date of the receipt of the claim or the date 
entitlement arose, whichever is later. 38 C.F.R. § 3.400 
(o)(1) (2000) (emphasis added).  The effective date may also 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from the date of the 
increase. 38 C.F.R. § 3.400 (o)(2) (2000).  VA medical 
records may form the basis of an informal claim for increased 
benefits where a formal claim of service connection has 
already been allowed.  38 C.F.R. § 3.157 (2000).  

Effective dates for the grant of total ratings are governed 
by the increased rating provisions of 38 
C.F.R.§ 3.400(o)(1)(2).  Servello v. Derwinski, 3 Vet. App. 
196 (1992); Wood v. Derwinski, 1 Vet. App. 367 (1991).  

In order to establish service connection for a total 
disability rating, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2000).  A total disability rating may also be 
assigned on an extraschedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  

In this case, the Board notes that in September 1994, the 
veteran filed a claim for an increased evaluation for his 
service-connected low back disability, then rated 10 percent 
disabling.  In an April 1995 decision, the evaluation for his 
low back disability was increased to 20 percent disabling.  

The veteran underwent a VA examination on April 25, 1995 in 
connection with his pending claim for an increased 
evaluation.  It was noted that the veteran was 84 years old 
and retired.  The veteran related that he injured his back 
during an accident in service.  He complained of constant low 
back pain with radiation to his right lower extremity.  He 
said that he used a cane or walker for ambulation and had 
difficulty climbing stairs.  He used a right leg brace to 
stabilize his right foot.  The examiner noted that his right 
foot tended to drag and externally rotate with the right leg 
brace removed.  The diagnoses included status post history of 
chronic lumbar strain; persistent low back pain with a right 
leg radicular component; right foot drop, and rule out 
herniated nucleus pulpous and other structural abnormalities 
of the spine.  

In a private medical statement received on April 26, 1995, G. 
Peter Pushkas, M.D. indicated that the veteran was his 
patient and that his condition had gradually deteriorated 
over the years.  He stated that the veteran had to retire 
three years earlier due to his back condition.  

In a May 1995 decision, the RO increased the evaluation for 
the veteran's low back disorder to 60 percent disabling 
pursuant to Diagnostic Code 5293 which provides a maximum 
evaluation of 60 percent for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy and little intermittent relief.  38 C.F.R. 4.71a, 
Code 5293.  Entitlement to special monthly compensation was 
also established based loss of use of the right lower 
extremity secondary to lumbar disc disease.  This award was 
made effective September 1994.

In a letter dated in September 1997, the veteran's 
representative indicated that in correspondence dated in 
1995, the veteran claimed entitlement to a total disability 
rating based upon individual unemployability.  The veteran's 
representative maintained that the RO was at fault for 
failure to adjudicate the claim.  It was noted that the 
veteran was forced to terminate his employment in 1991 due to 
his low back disability and was currently unemployable.  A 
copy of the April 18, 1995 letter which, in part, claimed 
entitlement to a total disability rating was attached to the 
September 1997 correspondence.  The RO received the veteran's 
formal application for increased compensation based upon 
unemployability on December 7, 1998.  

In a September 1999 decision, the RO determined that 
entitlement to a total disability rating based on individual 
unemployability was established, effective December 28, 1998.  
In February 2000, the RO determined that the appropriate 
effective date for the veteran's total disability evaluation 
was September 18, 1997, the date of receipt of his informal 
claim.  The RO noted that the April 18, 1995 letter 
requesting consideration of a total disability rating was not 
received until after September 18, 1997 and thus, did not 
support entitlement to an even earlier effective date.  

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  

The Board notes that during the pendency of this appeal, a 
case was decided by United States Court of Appeals for the 
Federal Circuit which is pertinent to the veteran's claim.  
In Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001), the 
Court determined that once a veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, the VA must consider a claim for a total 
disability evaluation based on unemployability.  In the 
instant case, medical evidence which included the results of 
the VA examination conducted on April 25, 1995, was submitted 
in connection with his claim for an increased rating for the 
low back disability.  Also of record, was the April 26, 1995 
medical statement from Dr. Pushkas which noted that the 
veteran was unable to work due to his low back disability.  
The Board can conclude based upon a liberal reading of the 
record in this case that sufficient evidence existed to 
support the veteran's claim of a total disability rating, 
effective April 26, 1995, the date of the receipt of the 
informal claim.  Thus, an earlier effective date of April 26, 
1995 for a total disability rating based on individual 
unemployability, is warranted.  38 U.S.C.A. § 5110; 38 C.F.R. 
3.400(o).  


ORDER

Entitlement to an effective date of April 26, 1995 for a 
total disability rating based on individual unemployability 
is granted subject to the law and regulations governing the 
award of monetary benefits.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

